NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 9 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARSEN KARAPETYAN,                               No.    13-70882

                Petitioner,                     Agency No. A055-671-242

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 8, 2016**
                              Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and KORMAN,*** District Judge.

      Petitioner Arsen Karapetyan appeals from the Board of Immigration

Appeals’ dismissal of his appeal from an immigration judge’s order of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
As the parties are familiar with the facts, we do not recount them here. We have

jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the petition.

      1. Petitioner is inadmissible under 8 U.S.C. § 1182(a)(2)(A)(i)(I)

      Petitioner was found to be inadmissible for committing two crimes involving

moral turpitude: spousal abuse1 and theft.2 Petitioner argues that the immigration

judge improperly admitted and relied upon a California Department of Justice

report and Petitioner’s waiver application in finding that Petitioner had been

convicted of theft. Not so. While the report contained a small error message, it

nonetheless contained all of the information required to qualify as an admissible

abstract of record of conviction under 8 C.F.R. § 1003.41(a)(5). Further,

Petitioner’s waiver application was also admissible because it reasonably indicated

the existence of Petitioner’s theft conviction under 8 C.F.R. § 1003.41(d).

      Because he was convicted of two crimes involving moral turpitude, the

“petty offense” exception does not apply, and Petitioner is inadmissible under

8 U.S.C. § 1182(a)(2)(A)(i)(I).




1
  “[S]pousal abuse under [California Penal Code section] 273.5(a) is a crime
involving moral turpitude.” Morales-Garcia v. Holder, 567 F.3d 1058, 1064 (9th
Cir. 2009).
2
 Theft under California Penal Code section 484 is categorically a crime involving
moral turpitude. Castillo-Cruz v. Holder, 581 F.3d 1154, 1159 (9th Cir. 2009).

                                          2
      2. Petitioner is ineligible for a waiver under 8 U.S.C. § 1182(h)

      Subsection (h) of 8 U.S.C. § 1182 provides that “[n]o waiver shall be

granted under this subsection in the case of an alien who has previously been

admitted to the United States as an alien lawfully admitted for permanent

residence if . . . the alien has not lawfully resided continuously in the United States

for a period of not less than 7 years immediately preceding the date of initiation of

proceedings to remove the alien from the United States.” (emphasis added).

      This court recently held that “an alien admitted as a conditional permanent

resident,” like Petitioner here, “constitutes an ‘alien who has previously been

admitted to the United States as an alien lawfully admitted for permanent

residence.’” Eleri v. Sessions, 852 F.3d 879, 883 (9th Cir. 2017) (citing

8 U.S.C. § 1182(h)). Petitioner is thus subject to § 1182(h)’s seven-year residence

requirement—a requirement he cannot meet. Accordingly, Petitioner is ineligible

for a waiver under § 1182(h).

      DENIED.




                                           3